EDWARD D. COWART, Circuit Judge.
This cause having come before the court pursuant to defendant, Southern Bell Telephone and Telegraph Company’s motion for summary judgment, and the court having heard argument of counsel and being otherwise fully advised in the premises, the following findings of fact are made —
1. This cause is controlled by McKinney v. Dade County, etc., et al., 341 So.2d 1061 (Fla. 3d Dist. 1977), which states at page 1062 — ” [wjhen a prosecuting attorney files an information against a defendant, he conclusively determines that the evidence is adequate to establish probable cause to put the defendant on trial. See: State ex rel. Hardy v. Blount, 261 So.2d 172 (Fla. 1972) and cases cited therein.”
2. The record, particularly the deposition of Charles Mayes, Assistant State Attorney, Eleventh Judicial Circuit, at page 62 et seq., demonstrates that Souhern Bell Telephone and Telegraph Company presented certain materials to Assistant State Attorney Leonard Lewis, Mr. Lewis procured the issuance of a warrant, a preliminary hearing was had during which the judge held an evidentiary hearing and took testimony under oath, probable cause was found and pursuant thereto an information was filed by Assistant State Attorney Mayes.
Upon the foregoing finding of facts it is ordered and adjudged that —
1. Defendant, Southern Bell Telephone and Telegraph Company’s motion for summary judgment is granted.
2. Plaintiff, Mack Roper, taking nothing by this action and the defendant, Southern Bell Telephone and Telegraph Company, go hence without day and recover its costs from plaintiff in the sum to be later taxed.